IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-64,596-03


                   EX PARTE RICHARD SCOTT CRAWFORD, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 2004-407,817-B IN THE 140TH DISTRICT COURT
                            FROM LUBBOCK COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to eight years’ imprisonment. The Seventh Court of Appeals affirmed his

conviction. Crawford v. State, No. 07-13-00108-CR (Tex. App.–Amarillo May 7, 2014)(not

designated for publication).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his Motion for Rehearing had been denied by the Seventh Court
                                                                                                      2

of Appeals.

       The trial court has entered findings of fact and conclusions of law that Applicant was

improperly denied the opportunity to seek discretionary review. The trial court recommends that

relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Seventh Court of Appeals in Cause No. 07-13-00108-

CR that affirmed his conviction in Cause No. 2004-407,817 from the 140th District Court of Lubbock

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.



Delivered: May 20, 2015
Do not publish